 



EXHIBIT 10.18.7
2007 TARGET BONUSES UNDER THE SEMCO ENERGY, INC.
AMENDED AND RESTATED SHORT-TERM INCENTIVE PLAN
          The following are the target bonuses for the fiscal year ending
December 31, 2007 for each of the named executive officers (as defined in
Item 402(a)(3) of Regulation S-K) of SEMCO Energy, Inc. (the “Company”) under
the Company’s Amended and Restated Short-Term Incentive Plan, which may be
increased or decreased depending on each named executive officer’s performance
and the corporate financial results of the Company, as permitted under the
Amended and Restated Short-Term Incentive Plan:

          Target Bonus That     May be Granted Under     Amended & Restated Name
and Position   STIP for 2007
George A. Schreiber, Jr.
President and Chief Executive Officer
  60% of Base Salary
 
   
Michael V. Palmeri
Senior Vice President, Treasurer and Chief Financial Officer
  40% of Base Salary
 
   
Eugene N. Dubay
Senior Vice President of Operations
  50% of Base Salary
 
   
Peter F. Clark
Senior Vice President and General Counsel
  40% of Base Salary
 
   
Lance S. Smotherman
Senior Vice President of Human Resources and Administration
  40% of Base Salary

